Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2018

                                     No. 04-18-00543-CV

                                  Nori Elsa Alvarez-BAKER,
                                           Appellant

                                               v.

                                   ORANGEPANDA, LLC,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-08249
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
       The trial court clerk has filed a notice of late record, stating appellant has not paid or
arranged to pay the clerk’s fee to prepare the record and that appellant is not entitled to the
record without paying the fee. We order appellant to provide written proof to this court by
August 27, 2018 that either appellant has paid the clerk’s fee, has made satisfactory
arrangements with the clerk to pay the fee, or is entitled to appeal without paying the fee. See
Tex. R. App. P. 35.3(a)(2). If appellant fails to file such proof within the time provided, this
appeal will be dismissed. See Tex. R. App. P. 37.3(b), 42.3(c).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court